Exhibit 10.1

 



EMPLOYMENT AGREEMENT, dated as of February 21, 2017 (this "Agreement"), by and
between PEERLOGIX, INC., a Nevada corporation with a principal place of business
at 119 West 24th Street, 4th Floor, New York, New York 10011, and RAY COLWELL,
an individual resident of the State of Massachesetts residing at 18 Greystone
Road Marblehead, MA 01945 (the "Employee").

 

INTRODUCTION

 

The Employee and the Company desire to set forth in this Agreement the terms
upon which the Employee will be employed by the Company.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.                  Definitions. For the purposes of this Agreement, the
following terms shall have the following definitions:

 

(a)              "Board' means the board of directors of the Company.

 

(b)              "Cause" means (i) the conviction of the Employee of a felony or
of any criminal act involving moral turpitude, (ii) the continuous deliberate or
recurrent refusal to perform employment duties reasonably requested by the Board
(other than as a result of a Disability), (iii) intentional fraud or
embezzlement, (iv) material violation of the Federal securities laws, (v)
continuous gross misconduct or gross negligence in connection with the
performance of the Employee's duties, or (vi) a material breach of any term or
condition of this Agreement and the Employee's failure to cure any such breach
within 15 days after receipt of written notice from the Board of the occurrence
of such breach, describing such breach in reasonable detail and identifying such
occurrence or circumstance as Cause under this Agreement.

 

(c)               "Commencement Date" means March 6, 2017.

 

(d)              "Disability" means the inability of the Employee to perform a
substantial portion of his duties pursuant to this Agreement (i) and the Board's
reasonable determination that such circumstances will continue for at least 90
days following consideration of the Employee's physical or mental condition or
(ii) because of illness, incapacity or physical or mental disability continuing
for a period of 90 consecutive days during any 12-month period during the term
of this Agreement, provided, however, that in the event of disagreement between
Employee (or his legal representative) and the Board with respect to either (i)
or (ii), such determination shall be made by an independent physician mutually
acceptable to the Company and Employee (or his legal representative).

 

(e)             "Good Reason" means the termination of this Agreement by the
Employee following (i) any involuntary reduction in the Salary Annual Bonus,
vacation or benefits opportunity; (ii) any involuntary material diminution in
the responsibilities, authority or duties of the Employee except in the event of
a termination for Cause or due to death, Disability or resignation without Good
Reason; (iii) any non-consensual required relocation of Employee's principal
place of employment beyond a fifteen (15) mile radius of Employee's then
principal place of employment (which, for purposes of clarification, is a
material change in the geographic location of which the Employee must provide
services); or (iv) a Substantial Breach if such Substantial Breach shall not
have been cured by the Company within 15 days of receipt by the Board of written
notice from the Employee of the occurrence of such Substantial Breach,
describing such Substantial Breach in reasonable detail and identifying such
occurrence or circumstance as a Substantial Breach under this Agreement.

 

 

 



 1 

 

 

(f)            "Holder" means any holder or owner (legal or beneficial) of any
membership interests, including, without limitation, the Employee, his legal
representatives (including trustees, executors and guardians), and any
transferees thereof, regardless of whether the Interests are transferred by
agreement or by operation of law.

 

(g)             "Stock" and/or "Shares" refer to those securities registered
within the Corporate Registration.

 

(h)             "Substantial Breach" means any material breach by the Company of
its obligations to compensate the Employee pursuant to the terms and conditions
of this Agreement; provided, however, that Substantial Breach shall not include
a termination of the Employee's employment for Cause or due to death or
Disability; and provided, further, that no Substantial Breach shall be deemed to
exist at any time that a basis for termination for Cause exists.

 

(i)               "Term" means the period commencing on the Commencement Date
and terminating on the second anniversary of the Commencement Date or such later
date determined in accordance herewith, unless earlier terminated pursuant to
Section 6 hereof.

 

2.           Working Relationship.

 

2.1.            Employment. Commencing on the Commencement Date and terminating
at the conclusion of the Term, the Company shall employ the Employee, and the
Employee shall serve the Company, as "Interim Chief Executive Officer",
provided, however, that the parties anticipate that within approximately 90 days
following the Commencement Date, such title shall be changed to "Chief Executive
Officer" and Employee shall become a member of the Board. In his capacity as
Interim Chief Executive Officer or Chief Executive Officer, (a) the Employee
shall report to, and follow the directions of the Board, and (b) perform and
discharge the duties and responsibilities as may be determined from time to time
by the Board consistent with such position, provided that such duties shall not
be inconsistent with the title, tenure, and seniority of the Employee within the
Company.

 

2.2.            Full Time. Commencing on the Commencement Date, the Employee
shall devote his full and exclusive business time and energies to the
performance of his duties to the Company pursuant to this Agreement, which
duties shall be performed diligently and in a professional manner. Nothing in
this Agreement shall prevent the Employee from (i) devoting reasonable time and
attention to personal, public and charitable affairs, or (ii) serving on other
boards of directors, as long as such activities do not interfere with the
effective performance of his duties hereunder.

 

 

 

 



 2 

 

 

2.3.            Assignment Location; Working Period. It is currently expected
that the Employee will initially fulfill his assignment up to five days per week
in the New York, New York metropolitan area from Monday morning through the
close of business on Friday. The parties anticipate that, commencing between
three and 12 months following the commencement date, the headquarters of the
Company shall be relocated to a location in the Commonwealth of Massachusetts
and, commencing upon such relocation, Employee shall be expected to fulfill his
assignment from such location from Monday morning through the close of business
on Friday.

 

2.4.            Extended Term. Unless the Company or Employee shall give notice
to the other within sixty (60) days prior to the final day of the Term, this
Agreement shall be deemed extended by an additional one year period. The
extended term compensation and conditions mutually agreeable to the Company and
Employee must be evidenced in an addendum hereto, provided, however, that such
compensation terms shall not be less favorable to Employee than those set forth
herein.

 

3.           Salary and Bonus.

 

3.1.            Salary. The Company shall pay a salary to the Employee at a rate
of US $250,000 per year (pro-rated for periods of less than a full calendar
year) for the period ending one year from the date hereof, payable to the
Employee in equal installments in accordance with the Company's standard salary
payment policies. The Employee also agrees to serve as a member of the Board
without additional consideration.

 

3.2.           Bonus.

 

(a)             Employee shall be entitled to an annual (commencing on the
effective date of this Agreement and ending on each anniversary of the effective
date of this Agreement) bonus equal to 10% of all incremental gross revenue
generated by the Company during the year in question determined in accordance
with generally accepted accounting principles consistent with those utilized by
the Company in the preparation of its annual financial statements. Such bonus
shall be payable quarterly during the year by comparing the interim annual
period in question to the corresponding interim annual period of the prior year.
Each year will be reset with the same provisions. For sake clarity and for
purposes of illustration only, assuming that the Company generated no revenue
during the annual period ending on the date immediately prior to the effective
date of this Agreement, in the event that during the quarter I of the Term the
Company recognizes $5 million of revenue on the aforementioned basis, Employee
would be entitled to a bonus of $500,000 (e.g., 10% of $5 million) and in the
event that during the initial two quarters of the Term the Company recognizes $8
million of revenue on the aforementioned basis, Employee would be entitled to a
bonus of $300,000 ($8 million less the prior $5 million equals $3 million
multiplied by 10%). Any payment by the Company to Employee as bonus when
determined by comparing successive annual periods will be adjusted at the end of
such annual period.

 

(b)              Following each anniversary of the Commencement Date during the
Term, wholly subject to the discretion of the Board based upon the Employee's
and the Company's performance during such year, the Board may award the Employee
a cash bonus. Notwithstanding anything to the contrary in this Section 3.2 or
Section 6.4, no annual discretionary bonus shall be deemed to have accrued or
otherwise to have become payable for the purposes of this Agreement unless this
Agreement shall not have been terminated prior to the end of the year in respect
of which such bonus was awarded.

 

 

 

 



 3 

 

 

3.3.            Stock Options. Upon the execution and delivery hereof, the
Company shall grant to Employee incentive stock options (the "Options") under
the Company's 2015 Equity Incentive Plan (The "Stock Option Plan") to acquire an
aggregate of 7,000,000 shares of common stock of the Company (the "Common
Stock"), exercisable, subject to vesting, for ten (I 0) years from the
Commencement Date at an exercise price of $0.11 per share, as well as on a net
issuance or cashless basis, subject to proportionate adjustment for stock
splits, stock dividends, reverse stock splits, and recapitalizations, which
Options shall vest in accordance with Schedule 3.3 hereto. Additional stock
options or shares of common stock of the Company may be awarded to the Employee
during the Term at the discretion of the Board or the relevant committee
thereof. The Employee shall be entitled to participate in all stock option,
restricted share, and incentive compensation plans and programs adopted or
maintained by the Company, subject to the terms of such plans and programs and,
in the case of incentive plans pursuant to which the grant or award of any
benefit is at the discretion of the Board or other person, to the discretion of
the Board or such other person.

 

4.           Expenses; Benefits.

 

4.1.            Expenses. The Employee shall be entitled to reimbursement by the
Company for all reasonable communications, travel, lodging and other expenses
actually incurred by the Employee in connection with the performance of his
duties, against receipts or other appropriate written evidence of such
expenditures as required by the appropriate Internal Revenue Service regulations
or by the Company, or by the relevant taxing authorities in any country, state,
or other jurisdiction in which Employee shall be performing his duties at the
request of the Company. The foregoing shall include reasonable communications,
travel, lodging and other expenses actually incurred by the Employee in
connection with his commute to and from his current principal location to and
from the office of the Company in order to perform his duties hereunder.

 

4.2.           Benefits.

 

(a)               The Employee shall be entitled to participate in all health
insurance and other benefit plans maintained by the Company for its employees,
subject to applicable eligibility requirements and, in the case of benefit or
incentive plans pursuant to which the grant or award of any benefit is at the
discretion of the Board or other person, to the discretion of the Board or such
other person. Nothing in the foregoing shall limit or restrict the Company's
discretion to amend, revise or terminate any benefit or plan without notice to
or consent of the Employee.

 

(b)               The Employee shall be entitled to participate m the Company
401k plan (if available), social security, and comparable benefits.

 

 

 

 

 



 4 

 

 

5.              Vacation. The Employee shall, upon reasonable notice to the
Company, be entitled to up to ________(____) weeks of paid vacation time during
each year under this Agreement, pro rated for periods of less than a full year
hereunder; provided, that the timing and duration of any particular vacation
shall not unduly interfere with the business of the Company or the effective
performance of the Employee's duties hereunder, as reasonably determined in good
faith by the Board. Vacation is provided on a use-it-or-lose-it basis for each
Company fiscal year.

 

6.           Termination.

 

6.1.           Termination for Death. This Agreement shall terminate
automatically, without requirement of further action by the Company or the
Employee, upon the death of the Employee.

 

6.2.            Termination by the Company. The Company may terminate this
Agreement at any time with Cause after delivering written notice of such
termination to the Employee.

6.3. Termination by Employee.

(a)               The Employee may terminate this Agreement without Good Reason
thirty (30) days after delivering written notice of such termination to the
Company.

 

(b)              The Employee may terminate this Agreement for Good Reason five
(5) business days after delivering written notice of such termination to the
Company.

 

6.4.           Termination of Compensation.

 

(a)               Except as otherwise required by non-waivable provisions of
applicable law:

 

(i)                in the event that either Employee's employment is terminated
by the Board without Cause or by Employee with Good Reason (in each case
excluding such Employee's death or Disability) during the initial year of the
Term, the Company shall upon such termination be required to continue to pay to
Employee his salary, bonus pursuant to Section 3.2(a) hereof and all other
benefits and perquisites hereunder for the remainder of the initial year of the
Term and to accelerate all unvested Options to vest; and

 

(ii)              in the event that either Employee's employment is terminated
by the Board without Cause or by Employee with Good Reason (in each case
excluding such Employee's death or Disability) following the initial year of the
Term, the Company shall upon such termination be required to continue to pay to
Employee his salary, bonus pursuant to Section 3.2(a) hereof and all other
benefits and perquisites hereunder for six months thereafter and to accelerate
all unvested Options to vest.

 

(b)              In the event the Employee's Employment is terminated by the
Board with Cause or by Employee without Good Reason, the Company shall not be
required to continue to pay Employee Employee's Salary, any bonus not
theretofore awarded shall be deemed forfeited by Employee, and all unvested
Options shall immediately terminate, be deemed forfeited by Employee and be of
no further force or effect.

 

 

 

 



 5 

 

 

(c)               In the event that the Term shall conclude but either party
shall elect not to extend the Term as provided herein, all unvested Options
shall terminate sixty (60) days after the end of the Term, terminate, be deemed
forfeited by Employee and be of no further force or effect.

 

6.5.           Termination of Employment. The Employee's employment by the
Company shall terminate simultaneously with the termination of this Agreement
for any reason. Except as otherwise provided herein, as required by applicable
law, or pursuant to any Company employee benefit plans, the Employee shall not
be entitled to receive and the Company shall not be obligated to pay any amounts
to the Employee under this Agreement after the termination of the Employee's
employment.

 

6.6.           Return of Property. Promptly following the termination of this
Agreement by any party for any reason, the Employee and his legal or personal
representatives shall promptly return to the Company at its principal offices
any and all information, documents and other materials relating to or containing
confidential information which are, and any and all other property of the
Company which is, in the Employee's possession, care or control, regardless of
whether such materials were created or prepared by the Employee and regardless
of the form of, or medium containing, such property, information, documents or
other materials.

 

7.           Non-Competition.

 

(a)               Employee acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:

 

(i)                During the Term and the Restricted Period, as hereinafter
defined), Employee will not, whether on Employee's own behalf or on behalf of or
in conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
("Person"), directly or indirectly solicit or assist in soliciting in
competition with the Company the business of any client or prospective client
for the purpose of selling or providing a Competitive Product or Service. For
purposes hereof, the term "Restricted Period' shall mean the Term and (i) with
respect to terminations pursuant to Section 6.4(a)(i), the period of time
commencing upon the date of such termination of employment and terminating on
the date six months following the end of the first anniversary of the Term, (ii)
with respect to terminations pursuant to Section 6.4(a)(ii), the period of time
commencing upon the date of such termination of employment and terminating on
the date six months following the date of such termination of employment, and
(iii) with respect to terminations pursuant to Section 6.4(b), the period of
time commencing upon the date of such termination of employment and terminating
on the date six months following such termination of employment.

 

(ii)           During the Restricted Period, Employee will not directly or
indirectly:

 

 

 

 

 



 6 

 

 

(A)             engage in any business that competes with the business of the
Company or its affiliates in selling or providing a Competitive Product or
Service (including, without limitation, businesses which the Company or its
affiliates have specific plans to conduct in the future and as to which Employee
is aware of such planning) in any geographical area that is within 100 miles of
any geographical area where the Company or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services (a "Competitive Business");

 

(B)             enter the employ of, or render any services to, any Person who
or which (or any division or controlled or controlling affiliate of such Person)
engages in a Competitive Business; provided, however, that Employee shall be
permitted to become an employee of, or render services to, a Person that engages
in a Competitive Business (or that is a controlled or controlling affiliate of
any Person that engages in a Competitive Business) if Employee's employment or
provision of services is limited to a line of business of such Person that does
not constitute a Competitive Business, Employee does not sell or provide a
Competitive Product or Service, and Employee does not otherwise indirectly
violate the restrictive covenants set forth herein;

 

(C)             acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or

 

(D)             interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates and customers, clients, suppliers
partners, members or investors of the Company or its affiliates with respect to
a Competitive Product or Service.

 

(iii)            Notwithstanding anything to the contrary in this Agreement,
Employee may, directly or indirectly own, solely as an investment, securities of
any Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Employee (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

(iv)             During the Restricted Period, Employee will not, whether on
Employee's own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:

 

(A)             solicit or encourage any employee of the Company or its
affiliates to leave the employment of the Company or its affiliates; or

 

 

 

 



 7 

 

 

(B)             hire any such employee who is at the time employed by the
Company or its affiliates; provided, however, that nothing herein shall prevent
Employee, whether on Employee's own behalf or on behalf of or in conjunction
with any Person, from hiring any such employee if such employee initially
contacted Employee and initially solicited an offer of employment from Employee.

 

(v)              During the Restricted Period, Employee will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.

 

(vi)            For purposes of this Agreement, the term "Competitive Product or
Service" means the products that use or incorporate Extracorporeal Shock Wave
Technology, and any services related to such products.

 

(b)               It is expressly understood and agreed that although Employee
and the Company consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Employee, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

8.         Confidentiality; Intellectual Property.

 

(a) Confidentiality.

 

(i)                Employee will not at any time (whether during or after
Employee's employment with the Company) (A) retain or use for the benefit,
purposes or account of Employee or any other Person; or (B) disclose, divulge,
reveal, communicate, share, transfer or provide access to any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information --
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
-- concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
("Confidential Information") without the prior written authorization of the
Board.

 

(ii)             "Confidential Information" shall not include any information
that is (A) generally known to the industry or the public other than as a result
of Employee's breach of this covenant; (B) made legitimately available to
Employee by a third party without breach of any confidentiality obligation; or
(C) required by law to be disclosed; provided that Employee shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

 

 

 

 

 



 8 

 

 

(iii)            Upon termination of Employee's employment with the Company for
any reason, Employee shall (A) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (B) immediately destroy, delete, or return to the
Company, at the Company's option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Employee's possession or control (including any of the foregoing stored
or located in Employee's office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Employee may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information and copies of any
agreements to which Employee is a party; and (C) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Employee is or becomes aware.

 

(b)           Intellectual Property.

 

(i)          If Employee has created, invented, designed, developed, contributed
to or improved any works of authorship, inventions, intellectual property,
materials, documents or other work product (including without limitation,
research, reports, software, databases, systems, applications, presentations,
textual works, content, or audiovisual materials) ("Works"), either alone or
with third parties, prior to Executive's employment by the Company, that are
relevant to or implicated by such employment ("Prior Works"), Employee hereby
grants the Company a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company's current and future business. A list of
all such material Works, if any, as of the date hereof is attached hereto as
Exhibit A.

 

(ii)          If Employee creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Employee's employment by the Company and within the scope of such employment
and/or with the use of any the Company resources ("Company Works"), Employee
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

 

(iii)            Employee agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the Company) of all Company Works. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.

 

 

 

 

 



 9 

 

 

(iv)            Employee shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company's expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company's rights in
the Prior Works and Company Works. If the Company is unable for any other reason
to secure Employee's signature on any document for this purpose, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee's agent and attorney in fact, to act for and in
Employee's behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

 

(v)               Employee shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Employee
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Employee shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Employee acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Employee remains at all times bound by
their most current version.

 

9.           Miscellaneous.

 

9.1.            Entire Agreement. This Agreement contains the entire agreement
among the parties with respect to the matters set forth herein, and supersedes
all prior agreements or understandings among the parties with respect to such
matters.

 

9.2.            Descriptive Headings. Descriptive headings are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement.

 

9.3.            Notices. All notices, requests and other communications to any
party hereunder shall be in writing, and shall be sufficient if delivered
personally or sent by telecopy (with confirmation of receipt) or by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

 



  If to the Employee: Ray Colwell     18 Greystone Road     Marblehead, MA 01945
    Facsimile:     Email: ray_colwell@yahoo.com

 

 

 

 

 



 10 

 

 





  If to the Company: PeerLogix Inc.     119 West 24th Street, 4th Floor     New
York, New York 10011     Attention: Chairman of the Board     Facsimile:    
Email:

 



or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.
Each such notice, request or communication shall be effective when received or,
if given by mail, when delivered at the address specified in this Section 9.3 or
on the fifth business day following the date on which such communication is
posted, whichever occurs first.

 

9.4.            Counterparts. This Agreement may be executed in one or more
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

 

9.5.            Benefits of Agreement. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. This Agreement is for the
sole benefit of the parties hereto and not for the benefit of any third party.

 

9.6.            Amendments and Waivers. No modification, amendment or waiver of
any provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by the
parties hereto. Such modification, amendment, waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

9.7.            Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable without the prior written
consent of the Company. Any instrument purporting to make an assignment in
violation of this Section 9.7 shall be void and of no effect.

 

9.8.            GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAWS PROVISIONS).

 

9.9.             CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL COURT
OR STATE COURT OF NEW YORK LOCATED IN THE CITY OF NEW YORK, AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE LITIGATED EXCLUSIVELY
IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES NOT TO COMMENCE ANY LEGAL
PROCEEDING RELATED HERETO EXCEPT IN SUCH COURT. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

 

 

 



 11 

 

 

9.10.        Withholding. The payment of any amount pursuant to this Agreement,
including, without limitation, pursuant to Sections 3, 4 and 6, shall be subject
to any applicable withholding and payroll taxes in effect in any applicable
jurisdiction, which may be deducted by the Company in its sole discretion.

 

9.11.        Advice of Counsel. The Employee represents and warrants that he has
had full opportunity to seek advice and representation by independent counsel of
his or her own choosing in connection with the interpretation, negotiation and
execution of this Agreement.

 

9.12.        Enforceability. It is the desire and intent of the parties hereto
that the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated to be invalid or unenforceable, then such
provision shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made.

 

9.13.        Employment Representations and Warranties. The Employee hereby
represents, warrants and acknowledges to, and agrees with, the Company as
follows: (a) at the Commencement Date, the execution and delivery by the
Employee of, and the Employee's performance of his obligations under this
Agreement, shall not breach the terms of, or require the giving of notice under,
any other agreement to which the Employee is a party or is bound; (b) Employee
will not violate any non-solicitation or non-disclosure covenant by which the
Employee is bound, or use or disclose any confidential or proprietary
information obtained in connection with the Employee's employment by any
previous Employer, in connection with his or her employment by the Company, and
(c) Employee has disclosed to the Company in full detail all non-competition,
non-solicitation and non-disclosure covenants by which the Employee is bound as
of the commencement of employment with the Company.

 

9.14.         Survival of Provisions. Notwithstanding anything to the contrary
in this Agreement, the provisions of Sections 6.4, 6.6,7, 8, 9.6, 9.7, 9.8, 9.9,
9.10, 9.12, 9.13, 9.15 and this Section 9.14 shall survive the termination of
this Agreement (regardless of the manner or basis of termination) in accordance
with their terms.

 

9.15.         Section 409A.

 

(a)               It is intended that this Agreement will either be exempt from
or comply with Section 409A of the Internal Revenue Code of 1986, as amended
(and any regulations and guidelines issued thereunder) ("Section 409A") to the
extent this Agreement is subject thereto, in both form and operation, and this
Agreement shall be interpreted on a basis consistent with such intent. Any
provision that would cause this Agreement to fail to satisfy Section 409A (if
applicable) or an exemption therefrom shall have no force or effect until
amended to comply with or remain exempt from Section 409A, which amendment may
be retroactive to the extent permitted by Section 409A.

 

 

 

 



 12 

 

 

(b)              For purposes of this Agreement, a termination of Employee's
employment shall refer to a "separation from service," and a termination of
Employee's employment shall not be considered to have occurred unless such
termination constitutes a "separation from service" (within the meaning of
Treas. Reg.§ 1.409A-l(h)).

 

(c)               Wherever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A. For purposes of this Agreement, each payment is
intended to be excepted from Section 409A to the maximum extent provided under
Section 409A.

 

(d)               All reimbursements and in kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during the Employee's lifetime (or during
a shorter period of time specified in this Agreement); (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year; (iii) the reimbursement of
an eligible expense will be made no later than 2 1/2 months after the end of the
calendar year in which the expense is incurred; and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

(e)               Notwithstanding any other prov1s1on of this Agreement, if the
Employee is a "specified employee" as defined in Section 409A(a)(2)(B)(i) of the
Internal Revenue Code at the time of the Employee's termination of employment,
then the payment of any amount under or pursuant to this Agreement in connection
with the Employee's termination of employment that is considered deferred
compensation subject to Code Section 409A shall be deferred until six (6) months
after the Employee's termination of employment or, if earlier, the Employee's
death, (the "409A Deferral Period”'). In the event payments are otherwise due to
be made in installments or periodically during the 409A Deferral Period, the
payments that would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as the 409A Deferral Period ends,
and the balance of the payments shall be made as otherwise scheduled.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY BLANK;

SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 



 13 

 

 

IN WITNESS WHEREOF, the parties hereto have executed, or have caused their duly
authorized representative to execute, this Employment Agreement as of the date
first above written.

 

PEERLOGIX INC.

 

 

 

By: /s/ Kevin Richardson                    

Name: Kevin Richardson

Title: Chairman

 

 

 

EMPLOYEE:

 

 

/s/ Walter R. Colwell     2/21/2017

Name: Ray Colwell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

 

 

 

Schedule 3.3

 

VESTING OF SHARES REFERENCED IN SECTION 3.3

 

The Options shall vest as follows:

 

 

 

Milestone to be Achieved Number Vested Execution and delivery by Employee of
this Agreement 1,000,000 10 Day VWAP (as hereinafter defined) shall equal or
exceed $0.25 1,500,000 10 Day VWAP shall equal or exceed $0.50 1,500,000 10 Day
VWAP shall equal or exceed $0.75 1,500,000 10 Day VWAP shall equal or exceed
$1.00 1,500,000



 

In the event that Employee shall cease to be employed by the Company, all
options shall immediately terminate.

 

“10 Day VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on the Principal Market, the daily volume weighted average price of the Common
Stock for the ten trading days ending on such date (or the nearest preceding
date) on the principal market on which the Common Stock shall then trade (a
"Principal Market") as reported by Bloomberg L.P. (based on a Business Day from
8:30 a.m. (Central Standard Time) to 3:02 p.m. (Central Standard Time), (b) if
the OTCQX, OTCQB, or OTC is not a Principal Market, the volume weighted average
price of the Common Stock for the ten trading days ending on such date (or the
nearest preceding date) on the OTCQX, OTCQB, or OTC market, as applicable, (c)
if the Common Stock is not then listed or quoted for trading on the OTCQX,
OTCQB, or OTC and if prices for the Common Stock are then reported in the "Pink
Sheets" published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported for the ten trading days ending on such
date, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company, the fees and expenses of which
shall be paid by the Company.

 

 

 



 15 

 

 

In the event of a Change in Control (as defined below), all stock options then
granted to Employee which are unvested at the date of the Change in Control will
be immediately vested.

 

As used herein, a "Change of Control" of the Company shall be deemed to have
occurred:

 

(a)               Upon the consummation, in one transaction or a series of
related transactions, of the sale or other transfer of voting power (including
voting power exercisable on a contingent or deferred basis as immediately
exercisable voting power) representing more than 50% of the voting power of the
stock of the Company to a person or group of related persons who, on the date of
this Agreement, is not affiliated (within the meaning of the Securities Act of
1933, as amended) with the Company, whether such sale or transfer results from a
tender offer or otherwise; or

 

(b)               Upon the consummation of a merger or consolidation in which
the Company is a constituent corporation and in which the Company's stockholders
immediately prior thereto will beneficially own, immediately thereafter,
securities of the Company or any surviving or new corporation resulting
therefrom having less than a majority of the voting power of the Company or any
such surviving or new corporation; or

 

(c)                Upon the consummation of a sale, lease, exchange, or other
transfer or disposition by the Company of all or substantially all its assets to
any person or group of related persons; or

 

(d)               50% or more of the directors of Company serving during the 30
days prior to sale or other transfer fail to continue to represent no less than
a majority of the directors of the Company within 45 days following such sale or
other transfer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 16 

 

 

